 
EXHIBIT 10.17 [mbfi10q_063007.htm]


                    MB FINANCIAL, INC.


                                AMENDED AND RESTATED OMNIBUS INCENTIVE PLAN


                                DIRECTOR NON-QUALIFIED STOCK OPTION AGREEMENT
[mbfi10q_063007.htm]




NQSO NO. ________


This option is granted as of _________ (the “Grant Date”) by MB Financial, Inc.
(the "Company") to _____________________ (the "Optionee"), in accordance with
the following terms and conditions:


1.  Option Grant and Exercise Period.  The Company hereby grants to the Optionee
an Option (the "Option") to purchase, pursuant to Section 4.3 of the MB
Financial, Inc. Amended and Restated Omnibus Incentive Plan (as the same may
from time to time be amended, the "Plan"), and upon the terms and conditions
therein and hereinafter set forth, an aggregate of __________ shares (the
"Option Shares") of the Common Stock, par value $.01 per share ("Common Stock"),
of the Company at the price (the "Exercise Price") of $________ per share.  A
copy of the Plan, as currently in effect, is incorporated herein by reference,
and either is attached hereto or has been delivered previously to the
Optionee.  Capitalized terms used but not otherwise defined in this Agreement
shall have the meanings ascribed to them in the Plan.


Except as set forth in Section 5 below with respect to the death of the
Optionee, this Option shall be exercisable only during the period (the "Exercise
Period") commencing on _________ and ending at 5:00 p.m., Chicago, Illinois
time, on the date five years after the date of grant of this Option, such later
time and date being hereinafter referred to as the "Expiration Date." This
Option is 100% vested, provided that no Option Shares acquired upon exercise of
this Option may be sold within six months following the Grant Date.


During the Exercise Period, this Option shall be exercisable in whole at any
time or in part from time to time subject to the provisions of this Agreement.


2.  Method of Exercise of This Option.  This Option may be exercised during the
Exercise Period by providing written notice to the Chief Financial Officer or
Secretary of the Company specifying the number of Option Shares to be
purchased.  The notice must be in the form prescribed by Section 6.6 of the
Plan.  The date of exercise is the date on which such notice is received by the
Company.  Such notice must be accompanied by payment in full of the aggregate
Exercise Price for the Option Shares to be purchased upon such
exercise.  Payment shall be made either (i) in cash or its equivalent, (ii) by
tendering previously acquired shares of Common Stock having an aggregate Fair
Market Value as of the time of exercise equal to the aggregate Exercise Price,
or (iii) a combina­tion of (i) and (ii).  In addition, the Company may establish
a cashless exercise program in accordance with applicable laws and
regulations.  Promptly after such payment, subject to Section 3 below, the
Company shall issue and deliver to the Optionee or other person exercising this
Option (to whom this Option may have been transferred pursuant to Section 4 of
this Agreement) a certificate or certificates representing the shares of Common
Stock so purchased, registered in the name of the Optionee (or such other
person), or, upon request, in the name of the Optionee (or such other person)
and in the name of another jointly with right of survivorship.



--------------------------------------------------------------------------------


 
3.  Delivery and Registration of Shares of Common Stock.  The Company's
obligation to deliver shares of Common Stock hereunder shall, if the Committee
so requests, be conditioned upon the receipt of a representation as to the
investment intention of the Optionee or any other person to whom such shares are
to be delivered, in such form as the Committee shall determine to be necessary
or advisable to comply with the provisions of the Securities Act of 1933, as
amended (the "Securities Act"), or any other Federal, state or local securities
law or regulation.  In requesting any such representation, it may be provided
that such representation requirement shall become inoperative upon a
registration of such shares or other action eliminating the necessity of such
representation under the Securities Act or other securities law or
regulation.  The Company shall not be required to deliver any shares upon
exercise of this Option prior to (i) the admission of such shares to listing on
any stock exchange or system on which the shares of Common Stock may then be
listed, and (ii) the completion of such registration or other qualification of
such shares under any state or Federal law, rule or regulation, as the Committee
shall determine to be necessary or advisable.


4.  Transferability of This Option.  This Option may not be assigned,
encumbered, or transferred except, (i) in the event of the death of the
Optionee, by will or the laws of descent and distribution to the extent provided
in Section 5 below, (ii) pursuant to a Qualified Domestic Relations Order or
(iii) by the Optionee, by gift to any member of the Optionee's "immediate
family" (as such term is defined in the Plan as in effect on the date of the
grant of this Option) or to a trust for the benefit of one or more of such
immediate family members.  This Option is exercisable during the Optionee's
lifetime only by the Optionee unless this Option is transferred as permitted by
this Section 4.
In the event this Option is transferred as permitted by this Section 4, the
person to whom this Option has been transferred (a "Transferee") may exercise
this Option to the extent this Option would have been exercisable by the
Optionee if the Option were not so transferred.  The provisions of this Option
shall be binding upon, inure to the benefit of and be enforceable by the parties
hereto, the successors and assigns of the Company and any Transferee.


5.  Termination of Service or Death of the Optionee.  Except as hereinafter
provided in this Section 5 and notwithstanding any other provision of this
Option to the contrary, this Option shall not be exercisable unless the
Optionee, at the time he or any Transferee exercises this Option, is then
serving as a Director.


If the Optionee ceases service as a Director for any reason other than for
Cause, the Optionee or any Transferee may, but only within the one year period
following such cessation of service and in no event after the Expiration Date,
exercise this Option to the extent the Optionee or Transferee was entitled to
exercise this Option on the date of his cessation of service as a Director.  If
the Optionee is terminated for Cause, all rights under this Option shall expire
immediately upon the giving to the Optionee of notice of such termination.



--------------------------------------------------------------------------------


 
In the event of the death of the Optionee during the one year exercise period
referred to in the immediately preceding paragraph, the person to whom the
Option has been transferred pursuant to Section 4 of this Agreement (whether (i)
by will or the laws of descent and distribution, if this Option was not
transferred by the Optionee prior to the Optionee's death, (ii) pursuant to a
QDRO, during the Optionee's lifetime, or (iii) by gift, during the Optionee's
lifetime) may, but only to the extent the Optionee or such Transferee was
entitled to exercise this Option immediately prior to the Optionee's death,
exercise this Option at any time within one year following the death of the
Optionee.


6.  Adjustments for Changes in Capitalization of the Company.  In the event of
any merger, reorganization, consolidation, recapitalization, separation,
liquidation, stock dividend, split-up, share combination or other change in the
corporate structure of the Company affecting the shares of the Company’s Common
Stock, such adjustment shall be made in the number and class of shares covered
by this Option and Exercise Price of this Option as shall be determined to be
appropriate and equitable by the Committee to prevent dilution or enlargement of
rights; and provided that the number of shares subject to this Option shall
always be a whole number.


7.  Reserved.


8.  Shareholder Rights Not Granted by This Option.  The Optionee is not entitled
by virtue hereof to any rights of a shareholder of the Company or to notice of
meetings of shareholders or to notice of any other proceedings of the Company.


9.  Withholding Tax. The Company shall have the power and the right to deduct or
withhold, or require the Optionee to remit to the Company, an amount sufficient
to satisfy Federal, state and local taxes (including the Optionee’s FICA
obligation) required by law to be withheld with respect to any grant, exercise,
or payment made under or as a result of this Plan.


10.  Notices.  All notices hereunder to the Company shall be delivered or mailed
to it addressed to the Secretary of MB Financial, Inc., 6111 N. River Road,
Rosemont, Illinois 60018.  Any notices hereunder to the Optionee shall be
delivered personally or mailed to the Optionee's address noted below.  Such
addresses for the service of notices may be changed at any time provided written
notice of the change is furnished in advance to the Company or to the Optionee,
as the case may be.


11.  Plan and Plan Interpretations as Controlling.  This Option and the terms
and conditions herein set forth are subject in all respects to the terms and
conditions of the Plan, which are controlling.  All determinations and
interpretations of the Committee shall be binding and conclusive upon the
Optionee, Transferee or his legal representatives with regard to any question
arising hereunder or under the Plan.


12.  Optionee Service.  Nothing in this Option shall limit the right of the
Company or any of its Affiliates to terminate the Optionee's service as a
Director, officer or employee, or otherwise impose upon the Company or any of
its Affiliates any obligation to employ or accept the services of the Optionee.



--------------------------------------------------------------------------------


 
13.  Optionee Acceptance.  The Optionee shall signify his acceptance of the
terms and conditions of this Option by signing in the space provided below and
returning a signed copy hereof to the Company at the address set forth in
Section 10 above.


IN WITNESS WHEREOF, the parties hereto have caused this DIRECTOR NON-QUALIFIED
STOCK OPTION AGREEMENT to be executed as of the date first above written.


MB FINANCIAL, INC.




Mitchell Feiger
President and Chief Executive Officer


Attested By:
ACCEPTED:
 
 

--------------------------------------------------------------------------------

Doria L.
Koros                                                                                
Corporate Secretary
 

--------------------------------------------------------------------------------

(Street Address)
 
 

--------------------------------------------------------------------------------

(City, State, and Zip Code)



